DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al (U.S.Pat. 5,463,468).
With respect to claims 1 and 6,  Takanashi discloses a light generating system and a corresponding method comprising: 

    PNG
    media_image1.png
    579
    760
    media_image1.png
    Greyscale











 A first light source (LEEAr) generating a first light (see figure 3), the first light source being capable of forming a first area, a second area and a third area (the entire area of S); a second light source (LEEAg)  generating a second light, the second light being capable of 
As to claims 3 and 15, it is noted that the first light forms a continuous first area through a second-type light conversion assembly (SLMg). 
As to claims 4, 17 and 19, wherein the first light forms a mixed first area through a third type light conversion assembly (SMMb) and the mixed first area includes the discrete first area and the continuous first area. 
Thus, Takanashi discloses substantially all of the limitations of the instant claims.  Takanashi does not expressly disclose controlling the intensities of the first light source, the second light source and the third light source as recited in the instant claims.  However, Takanashi suggests “the light emitting element of each light emitting element array are driven to simultaneously emit beams of light for a predetermined period of time at respective intensities determined in accordance with corresponding pieces of picture element information of one of different rows of pieces of picture element information” (see col.15, lines 23-29).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takanashi to obtain the claimed invention as specified in the mentioned claims. It would have been obvious to a skilled artisan to adjust the intensities of the first, second and third light sources for the purpose of providing target intensities in the first, second and the third areas, as intended by Takanashi. 
Allowable Subject Matter
Claims 5, 8-14, 16, 18 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Amendment/Arguments
5.	Applicant’s amendment filed March 8, 2021 has been entered.   Claims 2-4, 7-9, 11, 13, 15, 17, 19 have been amended.  In view of Applicant’s amendment, the rejection of claims 2-14 and 19-20 under 35 U.S.C. 112 second paragraph is hereby withdrawn.  
Turning to the prior art rejection, Applicant’s arguments have been carefully reviewed but they are not found persuasive.  The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).  With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.   The Applicant argues that three areas of claims 1 and 6 cannot be met by a single area of Takanashi; the Examiner respectfully disagrees with the Applicant.  The Applicant is also reminded the rejection here is made under 35 U.S.C. 103.  Accordingly, there need not to be a clear suggestion in the reference of Takanashi to indicate the area (S) to be labelled as “a first area”, “a second area” and “a third area” as argued.  As indicated during prosecution of this case, in the broadest sense, the top area of the S can be regarded as “a first area”; the middle area of the S area can be regarded as “a second area” and the combine area of the first and second areas can be considered as “a third area”.  In addition, Takanashi discloses a first light source (LEEAr), a second light 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/14/2021

/HUNG NGUYEN/Primary Examiner, Art Unit 2882